DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Interpretation
Claims 11 and 21 contain newly added limitations “comprising a smooth outer surface from the first end to the second end” when describing the elongated body. There is no mention of the word “smooth” in applicant’s specification, so the dictionary definition of “having an even and regular surface or consistency” is used for the interpretation of the claims in view of the prior art.  Applicant’s claims 11 and 21 require an opening along the length of the elongated body, so openings along the shaft of the elongated body are interpreted as still allowing for a “smooth outer surface”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The 112(b) rejection of Claim 26 is moot as it has been cancelled.
Claims 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation “wherein the embedding medium is configured to be inserted through an opening of the elongated body…”, and depends from Claim 11. In Claim 11, the embedding medium is configured to be inserted at a location along a length of the elongated body called the insertion opening, which is a different location than “an opening of the elongated body” as currently claimed in Claim 15. “An opening” is introduced as a separate opening, and thus it is unclear where the embedding medium is being inserted. If it is intended that it is inserted through BOTH openings, claim 15 should be modified to recite as such if there is written support for that embodiment. For the purposes of the art rejection, “an opening” and “an insertion opening” are interpreted as the same opening.

Claim 16 recites the limitation “wherein the embedding medium is configured to be inserted through a distal opening of the sensor lumen…”, and depends from Claim 11.  In Claim 11, the embedding medium is configured to be inserted at a location along a length of the elongated body called the insertion opening, which is a different location than the distal opening of the sensor lumen as currently claimed in Claim 16.  It is currently unclear if the embedding medium is configured to be inserted through the insertion opening or the distal end of the sensor lumen.  If it is intended that it is inserted through BOTH openings, claim 16 should be modified to recite as such if there is written support for that embodiment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 11-13, 15-16, 18-23, and 27-30  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over PINKERNELL (US20090177183) in view of MILLAR (US6974422B1).
As to claim 11, PINKERNELL teaches intraluminal medical device comprising: an elongated body (Figure 7, Item 10) having a wall that defines a first lumen (Figure 7, Item 12), the wall of the elongated body comprising a sensor lumen (Figure 7, Item 13), a transmission line and a sensor positioned within the sensor lumen (Figure 7 teaches a transmission line passing through the sensor lumen (13) to a sensor (14) that can be positioned the lumen.), the transmission line being coupled to the sensor (Paragraph 0020 teaches the sensor is a pressure sensor that is connected via a transmission line (optical fiber).); and an embedding medium positioned within the sensor lumen, the embedding medium being configured to secure the sensor to the elongated body (Paragraph 0014 teaches the sensor can be at the distal tip of the catheter. Paragraph 0022 teaches embedding of the sensor.); wherein the sensor lumen is separate from the first lumen and not in fluid communication with the first lumen, and wherein the sensor lumen does not impinge on the first lumen (Figures 4-9 teach various configurations where the sensor lumen (13) does not impinge on the main lumen (12).), the elongated body comprising a first end and a second end (Figures 4-9 teach that the elongated body (10) has a first and second end.) and comprising a smooth outer surface from the first end to the second end (PINKERNELL does not disclose any roughness value for the exterior of the body (10) and the combination with MILLAR does not add a roughness/protrusion to the exterior of the device.); wherein the sensor lumen extends to a sensor lumen outlet port (Figure 7 teaches the sensor lumen (13) has an opening at the distal face of the body (10).) wherein each of the first lumen and the sensor lumen extends to the second end of the elongated body and is open at the second end (Figure 7 teaches that both lumens (12 and 13) extend to the second end and are open.); and wherein a longitudinal axis of the sensor lumen is parallel or substantially parallel to the longitudinal axis of the first lumen along an entire length of the elongated body (Figure 7 teaches both the sensor (13) and first lumen (12) are parallel along the length of the body (10).) the sensor lumen comprises a sensor lumen opening along the second end of the elongated body to provide access to an anatomical space within a subject in which the elongated body is positioned and to permit the sensor to detect a parameter through the sensor lumen opening. (Figure 7 teaches the catheter (10) has a sensor lumen (13) with openings at the second end where sensors (14) are located and capable of sensing a parameter through the opening in the sensor lumen.) wherein passage through the sensor lumen opening is configured to occur in a direction parallel or substantially parallel to the longitudinal axis of the sensor lumen and the longitudinal axis of the first lumen.  (Figure 7 teaches the sensor lumen (13) has an opening that is parallel to the longitudinal axis of the sensor lumen and first lumen (12).)
PINKERNELL does not explicitly disclose the use of an embedding medium positioned within the sensor lumen configured to secure the sensor to the elongated body and wherein the embedding medium is configured to be inserted at a location along a length of the elongated body through the insertion opening.  PINKERNELL does disclose that the sensors are embedded. (Paragraph 0022) PINKERNELL discloses the use of sensors at the openings of the lumens or extending out from the lumens.  (See Paragraph 0014)
However, MILLAR teaches the use of an embedding medium positioned within the sensor lumen configured to secure the sensor to the elongated body; (Figure 5 teaches a pressure sensing module installed in a lumen (400) Col. 7, Lines 29-34 teach the bonding of the module (200) in the lumen at both ends via an epoxy resin.  Col. 6, Lines 39-42 teach the use of epoxy on the wires (210, 410) that are located in the sensor lumen. Col. 6, Lines 32-33 teach the use of epoxy to join the sensor (200) to the lumen (400).) wherein the embedding medium is configured to be inserted at a location along a length of the elongated body through the insertion opening. (MILLAR, Figure 5 teaches a pressure sensing module installed in a lumen (400) Col. 6, Lines 29-34 teach the bonding of the module (200) in the lumen at both ends via an epoxy resin.  Col. 6, Lines 39-42 teach the use of epoxy on the wires (210, 410) that are located in the sensor lumen.  The teaching of epoxy on the ends as well as on the wires requires an adhesive that is configured to be inserted through a separate opening from the opening of the sensor.)
One of ordinary skill would have been motivated to apply the known adhesive securing technique of MILLAR to the embedding method of PINKERNELL in order to allow for the installation to be done rapidly and without the artistry or delicacy of treatment that was traditionally required for installation of a pressure sensor. (MILLAR, Col. 6, Lines 35-38)
Therefore it would have been obvious to one of ordinary skill in the art, at the time of invention, to apply the known adhesive securing technique of MILLAR to the embedding method of PINKERNELL because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (D).
PINKERNELL Figure 7 does not explicitly disclose an insertion opening along a length of the elongated body.
However, PINKERNELL Figures 4, 6, 8 and 9 teach openings along the length of the elongated body, with Figure 4 teaching sensor locations along the length and at the tip of the catheter. 
One of ordinary skill in the art would have been motivated to combine the openings along the length of the catheter in PINKERNELL Figures 4, 6, 8, or 9 with the opening at the distal tip in Figure 7 in order to use the method of MILLAR to install the sensor.  MILLAR Col. 6, Lines 29-34 teach the bonding of the module (200) in the lumen at both ends via an epoxy resin.  Col. 6, Lines 39-42 teach the use of epoxy on the wires (210, 410) that are located in the sensor lumen.  The both end bonding of MILLAR requires access from the backside of the sensor. PINKERNELL shows, in Figures 4-7, that multiple opening arrangements on the same catheter are known in the art and do not hinder the function of the catheter.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of invention, to combine the openings along the length of the catheter in PINKERNELL Figures 4, 6, 8, or 9 with the opening at the distal tip in Figure 7 because it has been held to be prima facie obvious to combine prior art elements according to known methods to yield predictable results.  See MPEP 2143 (I)(A).

As to claim 12, PINKERNELL in view of MILLAR teaches the device of Claim 11, wherein the embedding medium comprises at least one of the following: an epoxy, a methacrylate, and another type of adhesive. (MILLAR, Col. 5 Lines 56-58 teach the use of an epoxy.)

As to claim 13, PINKERNELL in view of MILLAR teaches the device of Claim 11, wherein the embedding medium comprises a curable material. (MILLAR, Col. 6, Lines 39-45 teach curing of the epoxy material.)

As to claim 15, PINKERNELL in view of MILLAR teaches the device of Claim 11, wherein the embedding medium is configured to be inserted through an opening of the elongated body, wherein the opening is in fluid communication with the sensor lumen. (“An opening” is interpreted as “an insertion opening” in Claim 11.  See the rejection of “an insertion opening”.)

As to claim 16, PINKERNELL in view of MILLAR teaches the device of Claim 15, wherein the embedding medium is configured to be inserted through a distal opening of the sensor lumen to fix the sensor along a distal end of the elongated body. (PINKERNELL, Figure 7 teaches an opening at the distal end of the sensor lumen that is capable of receiving an embedding medium from MILLAR’s disclosure to secure the sensor.  PINKERNELL Paragraph 0014 teaches the sensor can be at the distal tip, so it is interpreted that it can be secured there using embedding medium.)

As to claim 18, PINKERNELL in view of MILLAR teaches the device of Claim 11, wherein the sensor comprises a fiber optic sensor. (PINKERNELL Paragraph 0020 teaches the use of fiber optics.)

As to claim 19, PINKERNELL in view of MILLAR teaches the device of Claim 11, wherein the sensor comprises a pressure sensor. (PINKERNELL, Paragraph 0020 teaches the use of pressure sensors.)

As to claim 20, PINKERNELL in view of MILLAR teaches the device of Claim 11, wherein the transmission line comprises a fiber optic line. (PINKERNELL Paragraph 0020 teaches the use of fiber optics.)

As to claim 21, PINKERNELL teaches an intraluminal medical device comprising: an elongated body (Figure 7, Item 10) having a wall that defines a first lumen (Figure 7, Item 12), the wall of the elongated body comprising a sensor lumen (Figure 7, Item 13); a transmission line and a sensor positioned within the sensor lumen (Figure 7 teaches a transmission line passing through the sensor lumen (13) to a sensor (14) that can be positioned the lumen.); and an embedding medium positioned within the sensor lumen, the embedding medium being configured to secure the sensor to the elongated body (Paragraph 0014 teaches the sensor can be at the distal tip of the catheter. Paragraph 0022 teaches embedding of the sensor.); wherein the sensor lumen is separate from the first lumen and not in fluid communication with the first lumen, and wherein the sensor lumen does not impinge on the first lumen (Figures 4-9 teach various configurations where the sensor lumen (13) does not impinge on the main lumen (12).), the elongated body comprising a first end and a second end (Figures 4-9 teach that the elongated body (10) has a first and second end.) comprising a smooth outer surface from the first end to the second end (PINKERNELL does not disclose any roughness value for the exterior of the body (10) and the combination with MILLAR does not add a roughness/protrusion to the exterior of the device.); wherein the first lumen extends to the second end of the elongated body and is open at the second end (Figure 4 teaches the elongated body (10) is open at the second end.); wherein the sensor lumen comprises a sensor lumen opening along a distal end of the elongated body to provide access to an anatomical space within a subject in which the elongated body is positioned.  (Figure 4 teaches the catheter (10) has a sensor lumen (13) with openings at the second end and proximal to the second end where sensors (14) are located.) wherein a longitudinal axis of the sensor lumen is parallel or substantially parallel to the longitudinal axis of the first lumen along an entire length of the elongated body; (Figure 7 teaches both the sensor (13) and first lumen (12) are parallel along the length of the body (10).) and wherein passage through the sensor lumen opening is configured to occur in a direction parallel or substantially parallel to the longitudinal axis of the sensor lumen and the longitudinal axis of the first lumen.  (Figure 7 teaches the sensor lumen (13) has an opening that is parallel to the longitudinal axis of the sensor lumen and first lumen (12).)
PINKERNELL Figure 7 does not explicitly disclose the use of an embedding medium positioned within the sensor lumen configured to secure the sensor to the elongated body and that the embedding medium is configured to be inserted into the sensor lumen through an opening; and the opening along a length of the elongated body, the opening being in fluid communication with the sensor lumen.
However, MILLAR teaches the use of an embedding medium positioned within the sensor lumen configured to secure the sensor to the elongated body. (Figure 5 teaches a pressure sensing module installed in a lumen (400) Col. 7, Lines 29-34 teach the bonding of the module (200) in the lumen at both ends via an epoxy resin.  Col. 6, Lines 39-42 teach the use of epoxy on the wires (210, 410) that are located in the sensor lumen. Col. 6, Lines 32-33 teach the use of epoxy to join the sensor (200) to the lumen (400).) wherein the embedding medium is configured to be inserted through an opening. (MILLAR, Figure 5 teaches a pressure sensing module installed in a lumen (400) Col. 7, Lines 29-34 teach the bonding of the module (200) in the lumen at both ends via an epoxy resin.  Col. 6, Lines 39-42 teach the use of epoxy on the wires (210, 410) that are located in the sensor lumen.  The teaching of epoxy on the ends as well as on the wires requires an insertion through a separate opening from the opening of the sensor.)
One of ordinary skill would have been motivated to apply the known adhesive securing technique of MILLAR to the embedding method of PINKERNELL in order to allow for the installation to be done rapidly and without the artistry or delicacy of treatment that was traditionally required for installation of a pressure sensor. (MILLAR, Col. 6, Lines 35-38)
Therefore it would have been obvious to one of ordinary skill in the art, at the time of invention, to apply the known adhesive securing technique of MILLAR to the embedding method of PINKERNELL because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (D).
PINKERNELL Figure 7 does not explicitly disclose an opening along a length of the elongated body that is in fluid communication with the sensor lumen.
However, PINKERNELL Figures 4, 6, 8 and 9 teach openings along the length of the elongated body, with Figure 4 teaching sensor locations along the length and at the tip of the catheter. 
One of ordinary skill in the art would have been motivated to combine the openings along the length of the catheter in PINKERNELL Figures 4, 6, 8, or 9 with the opening at the distal tip in Figure 7 in order to use the method of MILLAR to install the sensor.  MILLAR Col. 6, Lines 29-34 teach the bonding of the module (200) in the lumen at both ends via an epoxy resin.  Col. 6, Lines 39-42 teach the use of epoxy on the wires (210, 410) that are located in the sensor lumen.  The both end bonding of MILLAR requires access from the backside of the sensor. PINKERNELL shows, in Figures 4-7, that multiple opening arrangements on the same catheter are known in the art and do not hinder the function of the catheter.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of invention, to combine the openings along the length of the catheter in PINKERNELL Figures 4, 6, 8, or 9 with the opening at the distal tip in Figure 7 because it has been held to be prima facie obvious to combine prior art elements according to known methods to yield predictable results.  See MPEP 2143 (I)(A).

As to claim 22, PINKERNELL in view of MILLAR teaches the device of Claim 21, wherein the embedding medium comprises at least one of the following: an epoxy, a methacrylate and another type of adhesive. (MILLAR, Col. 5 Lines 56-58 teach the use of an epoxy.)

As to claim 23, PINKERNELL in view of MILLAR teaches the device of Claim 21, wherein the embedding medium comprises a curable material. (MILLAR, Col. 6, Lines 39-45 teach curing of the epoxy material.)

As to claim 27, PINKERNELL in view of MILLAR teaches the device of Claim 21, wherein the sensor comprises a fiber optic sensor. (PINKERNELL Paragraph 0020 teaches the use of fiber optics.)

As to claim 28, PINKERNELL in view of MILLAR teaches the device of Claim 21, wherein the sensor comprises a pressure sensor. (PINKERNELL, Paragraph 0020 teaches the use of pressure sensors.)

As to claim 29, PINKERNELL in view of MILLAR teaches the device of Claim 21, further comprising a transmission line positioned within the sensor lumen and coupled to the pressure sensor.  (PINKERNELL, Figure 4 teaches a transmission line passing through the sensor lumen (13) to a sensor (14) within the lumen. Paragraph 0020 teaches the transmission line.)

As to claim 30, PINKERNELL in view of MILLAR teaches the device of Claim 21, wherein the transmission line comprises a fiber optic line. (PINKERNELL Paragraph 0020 teaches the use of fiber optics.)

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over PINKERNELL (US20090177183) in view of MILLAR (US6974422B1), as applied in claim 13, further in view of HIGGINS (US 20060009740 A1).
As to claim 14, PINKERNELL in view of MILLAR teaches the device of Claim 13, where the embedding medium is curable. (MILLAR, Col. 6, Lines 39-45 teach curing of the epoxy material. Figures 2C-2D teach the sensor is visible through the opening (208) and Col. 5, Lines 50-55 teach the use of various adhesives to secure the sensor.)
PINKERNELL in view of MILLAR does not explicitly disclose the curable material is configured to be curable using ultraviolet light. 
However, HIGGINS teaches the curable material is configured to be curable using ultraviolet light.  (HIGGINS, Paragraph 0011 teaches curing of the adhesive with ultraviolet light.)
One of ordinary skill would have been motivated to substitute the known ultraviolet light curable adhesive and curing technique of HIGGINS for the adhesive material of MILLAR in order to cure the adhesive through the opening (MILLAR Figure 2C, Item 208) using a technique capable of curing a small area of adhesive. (HIGGINS, Paragraph 0011 teaches the curing of a small area of adhesive.)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of invention, to substitute the known ultraviolet light curable adhesive and curing technique of HIGGINS for the adhesive material of MILLAR because it has been held to be prima facie obvious to substitute one known element for another to yield predictable results.  See MPEP 2143 (I)(B).

Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over PINKERNELL (US20090177183) in view of MILLAR (US6974422B1), as applied in claim 23, further in view of HIGGINS (US 20060009740 A1).
As to claim 24, PINKERNELL in view of MILLAR teaches the device of Claim 23, where the embedding medium is curable. (MILLAR, Col. 6, Lines 39-45 teach curing of the epoxy material. Figures 2C-2D teach the sensor is visible through the opening (208) and Col. 5, Lines 50-55 teach the use of various adhesives to secure the sensor.)
PINKERNELL in view of MILLAR does not explicitly disclose the curable material is configured to be curable using ultraviolet light. 
However, HIGGINS teaches the curable material is configured to be curable using ultraviolet light.  (HIGGINS, Paragraph 0011 teaches curing of the adhesive with ultraviolet light.)
One of ordinary skill would have been motivated to substitute the known ultraviolet light curable adhesive and curing technique of HIGGINS for the adhesive material of MILLAR in order to cure the adhesive through the opening (MILLAR Figure 2C, Item 208) using a technique capable of curing a small area of adhesive. (HIGGINS, Paragraph 0011 teaches the curing of a small area of adhesive.)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of invention, to substitute the known ultraviolet light curable adhesive and curing technique of HIGGINS for the adhesive material of MILLAR because it has been held to be prima facie obvious to substitute one known element for another to yield predictable results.  See MPEP 2143 (I)(B).

Response to Arguments
Applicant’s arguments, see remarks, filed 28 April 2022, with respect to the rejection of Claim 11 have been fully considered and are persuasive.  The rejection of Claim 11 has been withdrawn. 
The rejection dated 29 October 2021 relied upon HIGGINS, which has been overcome through the amendment to Claim 11 regarding the insertion opening.
Applicant’s arguments, see remarks, filed 28 April 2022, with respect to the limitations relating to "smooth" in Claims 11 and 21 have been fully considered and are not persuasive.
There is no mention of the word “smooth” in applicant’s specification, so the dictionary definition of “having an even and regular surface or consistency” is used for the interpretation of the claims in view of the prior art.  Applicant’s claims 11 and 21 require an opening along the length of the elongated body, so openings along the shaft of the elongated body are interpreted as still allowing for a “smooth outer surface”.  PINKERNELL does not disclose a roughness to its elongated body, and MILLAR teaches a smooth outer surface after insertion and curing of the sensor adhesive. (See MILLAR Col. 5, Line 10 and Col. 2 Lines 30-35)
It is believed that an interview for this application (and the other pending applications related to this) would be helpful in discussing the PINKERNELL reference in relation to applicant’s invention in order to move past the reference and advance prosecution.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 Notice of References Cited Form.
US 20050159800 A1 -Teaches in Figure 2 and ¶0033-0034 that a sensor (25) is inserted and adhesive is “backfilled” through an insertion opening (225) located in the outer surface of a tube.
US 20050187487 A1 - Teaches in Figure 2 and ¶0048 that an adhesive (that is UV curable) can be applied to the sensor device (70), then the sensor is inserted such that the adhesive is inserted through a different opening that the sensor lumen opening.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854.  The examiner can normally be reached on MONDAY-FRIDAY from 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726                                                                                                                                                                                                        
/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        1 June 2022